Moore, J.
The plaintiff is a resident of the village of Chesaning, and has been for 34 years. He was engaged as a saloon keeper in partnership with one Sutter. Their license expired May 1, 1912.
On .November 10, 1911, the plaintiff bought the Hotel Central property in the village, consisting of a hotel, barber shop, barroom, and livery, on contract, and agreed to pay theréfor the sum of $12,000. On March 6, 1912, the defendant village adopted an ordinance requiring all saloon keepers in said village to pay a license fee of $500. We quote from the brief of appellant:
“In April, 1912, the plaintiff made application for a license to conduct a saloon in his said hotel, and filed his application and bond therefor with the village council. On the evening of April 8, 1912, and before the village council met to pass upon the liquor applications, said meeting night being fixed by statute, the plaintiff was approached by a Mr. Thompson, one of the members of the defendant village council, who said to the plaintiff: ‘You had better get busy and pay in your money. If you don’t get your money up to the council meeting tonight, you won’t get any application; they won’t accept your application at all.’ The plaintiff was further told at that time by Mr. Thompson that if he waited until May 1st to pay he would not get a license. Mr. Thompson said he had been authorized to say those things by the council and the village attorney. * * *
*19“After the above conversation the plaintiff paid the sum of $500 into the village treasury to obtain such village license in accordance with the village ordinance. The village council met that same night and approved of the plaintiff’s application and bond. * * *
“In April, 1913, the plaintiff again made application to said defendant village for a license to conduct a saloon in his said hotel, and filed his application and bond therefor with the village council.
“On the night before the village council met to pass upon liquor applications the president of said defendant village called upon the plaintiff and said: ‘Boys, there is no question of a doubt but what you have got to put up your money. The way I feel in regard to it, I am opposed to it. I don’t want to see you put up your money, but the council has instructed me to come and tell you you have got to put it up or you won’t have any application for license due this next year.’
“At about 5 o’clock in the afternoon of the day the council met the village treasurer called upon the plaintiff, and said: ‘Baldwin, this is your last chance. You have either got to put up your money or the boys won’t act upon your application. I have been authorized by them to come down and tell you.’ * * *
- “After the above conversations the plaintiff paid the sum of $500 into the village treasury to obtain such village license in accordance with the village ordinance. The village council met that same night and approved of the plaintiff’s application and bond.”
It is the claim of the plaintiff that the hotel property was worth the sum of $12,000, and that, if the liquor license was refused the hotel, the property would not be worth to exceed the sum of $5,000, and that to avoid this depreciation in the value of the property the money was paid, and that the action of the council amounted to duress. The circuit judge thought otherwise, and directed a verdict for the defendant. The case is brought here by writ of error.
It was conceded in the court below and is conceded here that the village ordinance was void, so that the only question is: Were the payments of $500 each *20of the two years made voluntarily? The defendant insists they were, while plaintiff insists that under the situation disclosed by the record the village subjected him to duress. Whether valid or not, the village had an ordinance requiring the fees which plaintiff paid as a condition of doing business. It is fair to assume that counsel for appellant in their statement of facts will call attention to the strongest proof in favor of their clients, and an examination of the record shows they have done so. There is nothing in the record to indicate that the tax was paid under protest, and it may safely be assumed that, if the council failed to approve of the bond and application of the plaintiff for a license when he was legally entitled to it, the courts would grant him relief upon proper application. He did not appeal to the court. As before stated, he paid the fee without protest, and it was not until after he had sold the property that he brings this suit.
The question of duress has been before this court in Hackley v. Headley, 45 Mich. 569 (8 N. W. 511), and Knight v. Brown, 137 Mich. 396 (100 N. W. 602), and is there defined. The instant case does not come within- the definition. We think the case is governed by Betts v. Village of Reading, 93 Mich. 77 (52 N. W. 940), and the cases cited therein. See, also, Eslow v. City of Albion, 153 Mich. 720 (117 N. W. 328, 22 L. R. A. [N. S.] 872).
Judgment is affirmed.
Stone, Ostrander, and Steere, JJ., concurred with Moore, J.
This case was assigned to the late Justice McAlvay.